Citation Nr: 0213515	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-03 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic degenerative arthrosis of the left 
knee, currently rated as 20 percent disabling.  

2.  Entitlement to an effective date earlier than September 
23, 2000, for the assignment of a compensable rating for the 
service-connected post-traumatic degenerative arthrosis of 
the left knee.  

(This issues of an increased rating for the service-connected 
traumatic arthritis of the left knee and earlier effective 
date for the assignment of a 10 percent rating for the 
service-connected traumatic arthritis of the left knee will 
be the subjects of a later decision).  






REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1969 to December 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
RO that granted service connection for traumatic arthritis of 
the left knee and assigned a 10 percent rating, effective on 
September 23, 2000, and granted service connection for post-
traumatic degenerative arthrosis (status post meniscectomy 
and assigned a noncompensable rating, effective on June 39, 
1997 and a 20 percent rating, effective on September 23, 
2000.

Furthermore, the Board is undertaking additional development 
on the issue of an increased rating for the service-connected 
traumatic arthritis of the left knee, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  In addition, 
adjudication of the earlier effective date issue will be 
deferred pending completion of the requested development.  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing these issues.  



FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The veteran originally filed a claim for service 
connection for a left knee disability in June 1997.  

3.  The RO denied the veteran's original claim of service 
connection in September 1997, but it did not receive his 
service medical records for review until October 1997.  

4.  The veteran applied to reopen the claim of service 
connection for a left knee disability in June 2000.  

5.  The service-connected post-traumatic degenerative 
arthrosis of the left knee is shown to have been productive 
of a disability picture that more nearly approximated that of 
severe instability since date he file his original claim of 
service connection in June 1997.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 30 percent 
evaluation for the service-connected post-traumatic 
degenerative arthrosis of the left knee have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§  4.1, 4.7, 4.40, 4.45, 4.71a including 
Diagnostic Codes 5256, 5257, 5258, 5260, 5261 (2001).

2.  An effective date of June 30, 1997 for the assignment of 
a 30 percent rating for the service-connected post-traumatic 
degenerative arthrosis of the left knee is warranted.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  

Accordingly, the Board determines that the change in the law 
does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without further 
developing the claim, as the requirements of the new law and 
regulations have essentially been satisfied.  

In this regard, by virtue of the March 2001 Statement of the 
Case issued during the pendency of the appeal, the veteran 
and his representative have been advised of the law and 
regulations governing his claim, and have been given notice 
of the information needed to substantiate a claim for an 
earlier effective date.  

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

The veteran contends that his left knee degenerative 
arthrosis is more disabling than the currently assigned 20 
percent.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  

Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable as raised in the 
record and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Furthermore, as the veteran is appealing from an initial 
grant of service connection and originally assigned 
evaluation, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

The veteran's service-connected left knee post-traumatic 
arthrosis is currently rated under the provisions of 
Diagnostic Code 5257.  

Pursuant to Diagnostic Code 5257, recurrent subluxation or 
lateral instability warrants a 20 percent rating when 
moderate and a 30 percent rating when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2001).  

After carefully analyzing the evidence of record, the Board 
concludes that the veteran's post-traumatic degenerative 
arthrosis of the left knee is shown to be productive of a 
level of disablement that more nearly approximates the 
criteria required for the assignment of a 30 percent rating 
under Diagnostic Code 5257.  

The September 2000 VA examination revealed a large laxity of 
the anterior cruciate ligament with a large pivot shift and a 
posterior medial rotary instability.  The veteran also 
exhibited a 3+ Lachman test, a positive McMurray test and a 
3+ anterior drawer sign.  

The VA examiner concluded that the veteran suffered from a 
chronic anterior cruciate ligament and medial collateral 
ligament deficient knee and stated that the veteran would 
eventually require a knee replacement.  

Accordingly, the Board concludes that an increased rating of 
30 percent is warranted for the service-connected post-
traumatic degenerative arthrosis on the basis of a showing of 
severe instability.  

Once it has been determined that the veteran is entitled to a 
30 percent evaluation, the Board must now determine whether 
he is entitled to an effective date earlier than September 
23, 2000, for the assignment of the 30 percent rating.  

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for an increased evaluation will be the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2001).  

The effective date of an award of service connection is the 
day after separation from service or the date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise, the date of receipt of the claim or 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(ii) (2001).  

Furthermore, the effective date of an award of service 
connection based on new and material evidence following an 
earlier denial is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  

Where new and material evidence consists of a supplemental 
report of service department records, received before or 
after the decision has become final, the effective date 
should agree with the evaluation (since it is considered 
these records were lost or mislaid) or the date of receipt of 
the claim on which the prior evaluation was made, whichever 
is later, subject to the rules on original claims filed 
within 1 year after separation from service.  38 C.F.R. 
3.400(q)(2) (2001).  

Finally, the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year from such date; 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).  

After careful review of the evidence, the Board concludes 
that an effective date of June 30, 1997 is warranted for the 
assignment of the 30 percent rating for the service-connected 
post-traumatic degenerative arthrosis of the left knee.  

In this regard, the veteran originally filed a claim for 
service connection for a left knee disability on June 30, 
1997.  In a rating decision in September 1997, the RO denied 
service connection, but the veteran's service medical records 
were not available for review until October 1997.  

Thereafter, the veteran applied in June 2000 to reopen the 
claim of service connection for left knee disability.  By a 
November 2000 rating decision, the RO granted the veteran 
service connection for post-traumatic degenerative arthrosis 
of the left knee and assigned a noncompensable evaluation, 
effective beginning on June 30, 1997, and a 20 percent 
evaluation, effective on September 23, 2000.  

The Board notes that the RO granted the veteran service 
connection for post-traumatic degenerative arthrosis, 
effective from June 30, 1997, since the original September 
1997 denial was based on lack of service medical records.  
The RO concluded that since VA is held to be "in 
constructive custody" of the service medical records, the 
original effective date of June 30, 1997, was protected.  

Similarly, the RO assigned the 20 percent rating, effective 
on September 23, 2000, based on the fact that, prior to the 
September 2000 VA examination, the evidence did not show that 
the veteran was disabled.  

However, the Board finds in this case that it was factually 
ascertainable that the service-connected left knee post-
traumatic degenerative arthrosis was productive of severe 
disablement on June 30, 1997 when the veteran filed his 
original claim of service connection for left knee 
disability.  

The findings of the first VA examination conducted in 
September 2000 can only be construed as corroborating the 
veteran's claim referable to his left knee disability in 
1997.  

While the Court held in Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992), that the resolution of issues involving 
medical knowledge, such as diagnosis of disability and 
determination of medical etiology, requires professional 
evidence, the Court further stated that lay testimony is 
competent when it regards features or symptoms of injuries or 
illness.  

Accordingly, the Board concludes that the effective date for 
the assignment of the 30 percent rating for the service-
connected post-traumatic degenerative arthrosis of the left 
knee should be June 30, 1997.  



ORDER

An increased rating of a 30 percent for the service-connected 
post-traumatic degenerative arthrosis of the left knee is 
granted, subject to the regulations controlling the award of 
VA monetary benefits.  

An effective date of June 30, 1997 for the assignment of the 
30 percent rating for the service-connected post-traumatic 
degenerative arthrosis of the left is granted, subject to the 
regulations controlling the award of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

